Citation Nr: 1611891	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to a total rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Andrew Rutz, Jr., Attorney




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, November 2012, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The record reflects that in his December 2012 VA Form 9, the Veteran had requested a Board hearing in conjunction with his appeal.  However, the Veteran withdrew his hearing request via correspondence received in February 2016.  His request for a hearing before the Board is accordingly deemed to be effectively withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

The issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Multilevel lumbar disc degeneration had its onset in service.

2.  For the entire appeal period, the Veteran's PTSD has been manifested by at least occupational and social impairment with deficiencies in most areas, due to such symptoms suicidal ideation; panic attacks; continuous panic and depression affecting his ability to function independently; difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or worklike setting; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; impaired impulse control; and sleep impairment.

3.  Throughout the pendency of this appeal, the Veteran had, at worst, Level III hearing in the right ear and Level III hearing in the left ear.

4.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Multilevel lumbar disc degeneration was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  For the entire appeal period, the criteria for a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2015). 
 
3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

4.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).
In this decision, the Board grants service connection for multilevel lumbar disc degeneration and grants entitlement to TDIU.  As these represent complete grants of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary on these issues.

The Veteran's claim for an initial compensable disability rating for bilateral hearing loss arise from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, post-service VA and private treatment records, records from the Social Security Administration, and VA examination reports have been obtained.  The Board finds that the June 2010 and October 2012 VA examinations are adequate in order to evaluate the Veteran's bilateral hearing loss as they were performed by an audiologist and includes an interview with the Veteran, record review, an audiogram, and the Maryland CNC test.  Furthermore, the examiners fully described the functional effects caused by the Veteran's bilateral hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The service treatment records show several complaints of back pain in service and a diagnosis of lumbosacral strain in May 1965 after the Veteran was unloading boxes.  A March 1966 service treatment record shows the Veteran complained of back pain and reported that he fell down a ladder at sea two weeks prior.  A March 1966 service treatment record noted an x-ray of the spine showed spina bifida occulta.

Post-service private treatment records showed complaints of back pain in 2001 and in 2002 the Veteran was diagnosed with lumbar spondylosis and L4-5 and L5-S, annular bulges, moderate degenerative joint disease, and moderate degenerative disc disease.

The Board acknowledges that the June 2010 VA examination provided a negative nexus opinion.  Additionally, the April 2011 addendum opinion determined it would be mere speculation to say that the Veteran's current lumbar disc degeneration is related to his injury on March 11, 1966 in service as his x-rays only revealed chronic changes.  However, in November 2010, a VA treating physician opined that it was at least as likely as not or at least possible that the low back pain was related or caused by the injuries sustained during service.
The Veteran's private treatment physicians also provided positive nexus opinions.  In an August 2011 letter, the Veteran's private treating physician, Duby Avila M.D., P.A., determined, after a review of the Veteran's service treatment records from 1965 and 1966, that the condition was not congenital and was as likely as not that his condition was service related.  Consistent with this, in a letter received in October 2012, the Veteran's private treating physician, Hernan A. Gomez, also determined the Veteran's low back pain was related to his military service.  

Additionally, the Veteran obtained a private independent medical review by Donald B. Miller, Jr., M.D., J.D. in January 2016.  After a review of the Veteran's claims file and a telephone interview with the Veteran, he also determined it was at least as likely as not that the Veteran's lumbar injuries in service were the direct cause of his present lumbar pathology/ symptoms.  He acknowledged the Veteran's diagnosis of spina bifida occulta in service and noted that this formed in embryo and the fact that the Veteran has disc space narrowing in L5/S1 was of inconsequential importance regarding any symptoms leading up the to 1965 and 1966 injuries.

Moreover, the Veteran has consistently reported that he had low back pain since service.  The Veteran also submitted several lay statements from friends and relatives contending that he had back pain during service and following service.
The Board finds the Veteran's account of the onset of his back symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Given the Veteran's competent and credible statements, the positive opinions from his VA physician and private treating physicians, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for multilevel lumbar disc degeneration is warranted. 

III.  Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where  there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  PTSD

The Veteran's PTSD is rated 50 percent disabling.  He contends that throughout the entire appeal period his PTSD has been more severe than the currently assigned rating and that he is entitled to a higher initial rating.

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).
Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2015).

Following a review of the relevant evidence of record, the Board finds that the criteria for an initial rating of 70 percent were met.  The evidence shows that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas due to such symptoms listed in the rating criteria, including suicidal ideation; panic attacks; continuous panic and depression affecting his ability to function independently; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances including work or worklike setting; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; impaired impulse control; and sleep impairment.

A February 2010 private treatment record noted chronic anxiety, nightmares, flashbacks, poor attention and concentration, sleep disturbance, hopelessness, and helplessness.  The record noted no delusions or hallucinations, cognition intact, oriented times three, memory intact, and the Veteran denied deliberate self harm or harm to others.  A November 2010 VA treatment record noted the Veteran reported thoughts of hurting himself at times.  Additionally, the Veteran submitted lay statements in 2011 from friends and his sister showing he suffered from panic attacks.

At the September 2012 VA examination, the following symptoms were noted: depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work and worklike setting, impaired impulse control, such as unprovoked irritability with periods of violence, appetite disturbance, and poor concentration.

At the October 2013 VA examination, the Veteran reported he had been married four times, but denied any current marital discord with his current wife.  He reported that he communicated with his children two to three times per week, his sister daily, and had three to four close friends who he had contact with weekly.  He denied any issues establishing or maintaining friendships.  He reported he slept three hours per night and had difficulty initiating sleep, experienced nightmares two to three times per week, was easily agitated sometimes, experienced mood changes, had issues with concentration, and denied thoughts of suicide.  The examiner noted symptoms of depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or worklike setting. 

On his February 2014 notice of disagreement, the Veteran reported increased anxiety, nightmares three to four times per week, irritability and difficulty maintaining friendships and that he "cannot even deal with family on most days."  He reported he continued to withdraw and had to be reminded to take a shower because he just felt like giving up.  He reported his mental health was declining rapidly and he felt hopeless.  In a February 2014 statement, the Veteran reported wanting to hurt himself, lack of concentration, and panic attacks in addition to the symptoms noted in his notice of disagreement.  

In a February 2014 statement, the Veteran's wife reported the Veteran was not able to function independently; had been hospitalized for wanting to hurt himself with suicidal intentions; and lived constantly in panic and depression stages.  She noted that she has to look after him 24 hours a day to help him cope with mood changes and depressive characteristics, he had lost interest in friends and family members, and during one of his mood changes, he broke his guitar and she feared she would be hurt.  She reported that his anxiety will not let him concentrate on anything not even TV, he isolates himself from others, neglects his personal appearance (would not shave or take a bath for seven days or more), is easily angered, and suffers continuous panic and depression affecting his ability to function independently.

The Board acknowledges that the Veteran has not working since 2000 and addresses this in the TDIU section below.  

After reviewing all of the evidence and resolving all reasonable doubt in the Veteran's favor, the Board finds that at least a 70 percent rating is warranted for the Veteran's PTSD.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart.  To this extent, the appeal is granted. 



B.  Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss disability is currently rated noncompensably disabling under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  He seeks a higher rating.

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test. 38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e). 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level. 38 C.F.R. § 4.86(b).  As an initial matter, the Board finds that an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown in the Veteran's audiogram during the appeal period; therefore that regulation is inapplicable. 

A March 2010 private audiogram from the Hearing Care Center shows hearing loss.  However, the audiogram does not show the Veteran's pure tone threshold at the frequency of 3000 or speech discrimination scores; thus, the audiogram is not adequate for evaluation purposes.

The June 2010 VA examination revealed an average pure tone threshold hearing level of 47.5 dB in the left ear and 48.75 dB in the right ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral III for the right ear and Roman Numeral III for the left ear.  Level III and Level III correspond to a noncompensable evaluation pursuant to Table VII.  The Veteran reported he could not hear the telephone ring and had trouble hearing his family.

In a March 2012 statement, the Veteran contended that new hearing aids and a test showed that he lost more than 50 percent speech discrimination and decibel loss was getting lower as the days went by.

An additional VA examination was conducted in October 2012.  The October 2012 VA examination revealed an average pure tone threshold hearing level of 59 dB in the right ear and 59 dB in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  Application of these pure tone threshold average levels and speech recognition ability (percentage of discrimination) using Table VI, results in Roman Numeral III for the right ear and Roman Numeral III for the left ear.  Level III and Level III correspond to a noncompensable evaluation pursuant to Table VII.  The Veteran reported that at times, he did not hear his wife call him or his phone ring and he had to adjust the television volume very loud in order to hear it.

A May 2013 private treatment record noted, on assessment, the Veteran had a normal hearing threshold.

Based on the results of the VA examinations and VA treatment records discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable disability rating is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

C.  Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria adequately contemplate the Veteran's disability.  The Veteran's PTSD is characterized by suicidal ideation; panic attacks; continuous panic and depression affect his ability to function independently; difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or worklike setting; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; impaired impulse control; and sleep impairment.  These manifestations are contemplated in the applicable rating criteria.  The Board has also considered symptoms of nightmares, poor attention and concentration, and isolation that are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his descriptions of PTSD symptoms are consistent with the degrees of disability addressed by such evaluations.  

DC 6100 contemplates the Veteran's difficulty hearing.  The Board is cognizant of the holding of Martinak, 21 Vet. App. 447.  In that decision, the Court noted that unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  Here, the June 2010 and October 2012 VA examiners discussed the functional effects of the Veteran's hearing loss, namely the Veteran could not hear the phone ring, had trouble hearing family, and had to turn the television volume high.  While the Board has considered the functional effects of the Veteran's hearing loss in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), the Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her description of difficulties with hearing is consistent with the degree of disability addressed by such evaluation.

The rating criteria are therefore adequate to evaluate the Veteran's PTSD and bilateral hearing loss and referral for consideration of an extraschedular rating is not warranted.

III.  TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

In this decision, the Board increased the Veteran's disability evaluation for PTSD to 70 percent.  Thus, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a). 

In his February 2013 application for TDIU, the Veteran contended that his PTSD prevented him from securing or following a substantially gainful occupation.  He noted on his application that he was receiving social security disability from 2002 to 2009 due to his mental health condition.  He reported completing high school.  He last worked in January 2001 as an inspector.  At his September 2012 VA examination and his August 2012 DRO hearing, the Veteran reported that he went to community college and became a certified inspector.

At the June 2010 VA spine examination, the Veteran reported he was not employed due to disability and would not expect to be hired at age 66.  The examiner noted the effects of his disability on his usual daily activities were: it prevented exercise, sports and recreation; had a moderate effect on chores, shopping, traveling, bathing, and dressing; had a mild effect on toileting; and driving was limited to short distances.  At his September 2012 VA examination, the Veteran reported that he was given early retirement in 2000 when he could no longer do his job due to back problems.

The Veteran's treating physician, Dr. Hernan Gomez wrote a note in March 2013 stating that the Veteran had several disabilities that make him unable to secure and maintain gainful employment.

The January 2016 private expert independent medical review noted the Veteran's lumbar pain prevented him from continuing to work as an inspector since 2000.  The examiner noted the Veteran's lumbar symptoms prevent him from carrying out a sedentary job that would require him to sit for almost all of his work date.  The examiner opined, even with standard breaks throughout the eight hour workday, the Veteran as of 2000 would not have been able to tolerate that type of work.  Further, he noted there was nothing in the Veteran's education or training as a machinist that would allow him to cross over into other appropriate related types of employment.

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected disabilities prevent him from securing or following substantially gainful employment.  In sum, the Board finds that the evidence shows that entitlement to a TDIU is warranted.


ORDER

Service connection for multilevel lumbar disc degeneration is granted, subject to the law and regulations governing payment of monetary benefits.

A rating of at least 70 percent for service-connected PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

A compensable disability rating for bilateral hearing loss is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

In a February 2016 statement, the Veteran's representative contended that they are in the process of gathering the Veteran's inpatient stay records regarding the Veteran's inpatient stay for mental health.  As it appears there are outstanding treatment records, these records should be obtained to determine whether a rating in excess of 70 percent is warranted for the Veteran's PTSD.  On remand, the RO should ask the Veteran to identify any other additional, pertinent medical treatment for his psychiatric disability and these records should be associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

After additional treatment records are obtained, a new VA examination is warranted in order to determine the current nature and severity of the Veteran's PTSD and an obtain an opinion on whether, without regard to the Veteran's age or the impact of any service-connected or nonservice-connected disabilities, it is at least as likely as not that his PTSD alone renders him unable to secure or follow a substantially gainful occupation in light of his education, training and work experience.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his PTSD, to specifically include inpatient stay record referenced by the Veteran's representative in his February 2016 statement.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD, and the impact of his PTSD on his ability to work. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining any outstanding treatment records, provide him with an appropriate VA examination to determine the current nature and severity of his PTSD. The claims file must be made available to and reviewed by the examiner and all necessary tests should be conducted.

Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any service-connected or nonservice-connected disabilities, it is at least as likely as not that his PTSD alone renders him unable to secure or follow a substantially gainful occupation in light of the Veteran's education, training and work experience.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


